DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-5, 8, 12, 13 and 16-18 are objected to because of the following informalities:
In claim 1, line 6, “the side” should be - - a side - -.
In claim 1, line 7, “the inserted state” should be - - an inserted state - -.
In claim 2, line 4, “assembly” should be - - the assembly - -.
In claim 2, line 5, “minimum pressure” should be - - the minimum pressure - -.
In claim 2, line 6, “the extent” should be - - an extent - -.
In claim 2, line 6, “the boundary” should be - - a boundary - -.
In claim 2, line 7, “the edge region” should be - - an edge region - -.
In claim 3, line 4, “an assembly state” should be - - the assembly state - -.
In claim 4, line 7, “the boundary” should be - - a boundary - -.
In claim 4, line 9, “the insertion direction” should be - - an insertion direction - -.
In claim 5, line 5, “the minimum pressure force” should be - - a minimum pressure force - -.
In claim 5, line 6, “assembly” should be - - the assembly - -.
In claim 8, line 4, “the insertion direction” should be - - an insertion direction - -.
In claim 12, line 4, “the circumferential” should be - - a circumferential - -.
In claim 13, line 4, “the boundary” should be - - a boundary - -.
In claim 16, line 10, “the extent” should be - - an extent - -.
In claim 17, line 2, “a part of a vehicle body” should be - - a vehicle body part - -.
In claim 17, line 7, “the insertion direction” should be - - an insertion direction - -.
In claim 17, line 11, “the minimum pressure” should be - - a minimum pressure - -.
In claim 18, line 8, “the inserted state” should be - - an inserted state - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn et al. (US Patent No. 9,631,653).
Regarding claim 1, Flynn et al. discloses a fastening element for insertion into an opening of a part (86), wherein the fastening element has a head region, a flange region, 
which is either a bottom part of the head region, or which is spaced from the head region and connected to the head region via a first shaft region, and a second shaft region, which continues from the flange region on the side opposite the head region and is formed such that, in the inserted state of the fastening element in the opening, extends through the opening, at least in certain regions, and forms a snap connection with the part (86), wherein at least one indicator element is associated with the fastening element for acoustically signaling an assembly state of the fastening element (see annotated Fig. 4 and Col. 7, lines 38-46).  
Regarding claim 2, Flynn et al. discloses, wherein the at least one indicator element is formed to acoustically signal that a minimum pressure force exerted on the second shaft region via the head region of the fastening element during assembly of the fastening element has been reached, which minimum pressure force is required for the second shaft region to extend through the opening, at least in certain regions, to the extent that a snap connection with the boundary or with the edge region of the opening can be formed with the second shaft region of the fastening element (see annotated Fig. 4 and Col. 7, lines 38-46).  
claim 12, Flynn et al. discloses, wherein a plurality o
Regarding claim 14, Flynn et al. discloses, wherein the fastening element is a plastics injection-molded part and is designed as a vehicle panel fastener and is formed for insertion into a through bore in a part (86) of a vehicle body (see annotated Fig. 4).  
Regarding claim 17, Flynn et al. discloses a method for assembly of a fastening element, in a through bore of a part (86) of a vehicle body, wherein the method has the following method steps: 
providing a fastening element as claimed in claim 1 (see annotated Fig. 4); 
introducing the second shaft region of the fastening element into the through bore of the vehicle body part (86) (see annotated Fig. 4); and 
exerting a pressure force acting on the fastening element in the insertion direction (see annotated Fig. 4); 
wherein the pressure force exerted on the fastening element is selected to be at least high enough for the at least one indicator element, of the fastening element to respond and acoustically and/or visually signal that the minimum pressure force required for assembly of the fastening element has been exerted on the fastening element (see annotated Fig. 4 and Col. 7, lines 38-46).  
Regarding claim 18, Flynn et al. discloses a fastening element for insertion into an opening of a vehicle body part (86), the fastening element comprising: 
a head region (see annotated Fig. 4), 
a flange region, which is either a bottom part of the head region or which is spaced from the head region and connected to the head region via a first shaft region (see annotated Fig. 4), 
a second shaft region, which continues from the flange region on a side opposite the head region and is formed such that, in the inserted state of the fastening element in the opening, the second shaft region extends at least partly through the opening and forms a snap connection with the vehicle body part (86) (see annotated Fig. 4), and 
.   

    PNG
    media_image1.png
    391
    581
    media_image1.png
    Greyscale



Allowable Subject Matter

Claims 3-11, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677